DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-29, 31-36 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (CN 102503686 B) in view of Garcia Martinez et al. (US Patent Publication No. 2012/0272702 A1).


Gao discloses a sulfur component in the form of manganese sulfate [Abstract] but does not disclose “elemental sulphur”. Garcia Martinez et al. is directed to elemental sulphur-containing fertilizer [Abstract]. Fertilizers often involve the use or incorporation of sulphates [Paragraph 0003] however sulphates are very mobile in soil and easily leach out of the root zone, effectively making the sulphate nutrient unavailable to the plant [Paragraph 0003]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the sulfate component of the Gao reference for elemental sulfur as described by Garcia Martinez. One of ordinary skill in the art would have been motivated to do so because elemental sulfur is not leached out of the soil as readily as sulfates. Furthermore, elemental sulphur offers some additional benefits in agriculture, including acting as a fungicide against certain micro organisms, acting as a pesticide against certain soil and plant pests, assisting the decomposition of plant residues and improving phosphorus and nitrogen nutrient utilization and reducing the pH of alkaline and calcareous soils [Paragraph 0004].


    PNG
    media_image1.png
    115
    290
    media_image1.png
    Greyscale
In regard to claims 23-25, Gao et al. disclose the urease inhibitor N-(n-butyl) thiophosphoric triamide [Paragraph 0030], wherein the urease inhibitor is present at a level of 0.08 weight% [Paragraph 0057].



	In regard to claim 28, Gao et al. disclose a 0.9 weight%, relative to the total weight of the composition, of one or more reactive alkaline or alkaline-forming inorganic or organic compounds in the form of zinc oxide [Paragraph 0054].

In regard to claim 29, Gao et al. disclose a weight ratio of urease inhibitor of the type phosphoric triamide to one or more reactive alkaline or alkaline-forming inorganic compounds (e.g. zinc oxide) of 1:11 [Paragraph 0054-0057].

In regard to claim 31, Gao et al. disclose a composition comprising 45-56 weight% of urea, relative to the total weight of the composition [Paragraph 0037-0048].

In regard to claims 32 and 41, Gao et al. disclose a composition comprising 0.3 weight% manganese sulfate [Paragraph 0056]. It would have been obvious to one of ordinary skill in the art that the simple substitution of sulfate for elemental sulfur would exhibit a weight% within the claimed ranges when sulfate is present in the amounts disclosed by Gao.

	In regard to claim 33, Gao et al. disclose a composition wherein the urea base material is urea [Paragraph 0050].



In regard to claims 35-36, the combined teaching of Gao and Garcia Martinez make obvious the solid, particulate urea-based composition according to claim 2. Claims 35-36 merely further define the use of the composition as a fertilizer or animal feed. The prior art composition is considered capable of performing the intended use (e.g. as a fertilizer or animal feed).

Claim 30 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (CN 102503686 B) in view of Garcia Martinez et al. (US Patent Publication No. 2012/0272702 A1) and further in view of Hunter (US Patent Publication No. 2002/0139158 A1).

	In regard to claim 30, the Gao reference does not explicitly disclose a composition further comprising an anti-caking coating, a moisture repellent coating, an anti-dust coating, or combinations thereof.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a hydrophobic coating to the Gao particulate such as wax or oil in the amounts disclosed in the Hunter reference to prevent absorption of moisture and resulting caking in hygroscopic granular fertilizer [Paragraph 0003[. One of ordinary skill in the art would have been motivated to improve the storage characteristics of Gao’s granular fertilizer and prevent caking due to moisture absorption.

Response to Arguments
The rejection of claims 22, 25-31 and 35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendments to the claims.

Applicant's arguments filed 02/16/2020, regarding the prior art rejections of the claims, have been fully considered but they are not persuasive.

Applicants argue (Pg. 7) that the inventors of the present invention discovered that in an elemental sulphur containing urea composition, decomposition of the urease inhibitor occurs [Specification, page 3, line 12] and one of skill in the art would not have combined the teachings of Gao and Garcia Martinez without hindsight. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the substitution of one element in the Gao reference (sulfate) for another known in the field (elemental sulfur) does more than yield a predictable result. For example, Garcia Martinez et al. is directed to elemental sulphur-containing fertilizer [Abstract] and discloses that sulphates are very mobile in soil and easily leach out of the root zone, effectively making the sulphate nutrient unavailable to the plant [Paragraph 0003] and elemental sulphur offers some additional benefits in agriculture, including acting as a fungicide against certain microorganisms, acting as a pesticide against certain soil and plant pests, assisting the decomposition of plant residues and improving phosphorus and nitrogen nutrient utilization and reducing the pH of alkaline and calcareous soils [Paragraph 0004].

	Applicant argues (Pg. 8) the substitution of the manganese sulphate for elemental sulphur, as suggested in Garcia Martinez, would go against every teaching of Goa, as the manganese ions provide the micronutrient function, and these manganese ions would be disregarded when making such a swap.  This argument is not persuasive. Garcia Martinez acknowledges the presence of micronutrient components such as manganese supplied in elemental form [Paragraph 0038]. Therefore, the substitution of manganese sulfate for elemental manganese and elemental sulfate would have been obvious to one of ordinary skill in the art for the reasons presented above.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599.  The examiner can normally be reached on Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        February 24, 2021